Title: To Thomas Jefferson from Edmund Bacon, 21 November 1820
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir
Monticello
November. 21st 1820.
I send you a line informing you that Mr Meeks is not disposed to remaine with us the ensueing Yeare. he has not given me the information himself but his wife informed my family that he intended going away. what proves the thing to me I saw a cart at his house loading with his cabage Yesterday I inquired whare  they was carrying them to the reply was to the place that he was to live at the next yeare. I consider it necessary to inform you that if you chuse to imploy a workman that you may have time to furnish yourselfWe are ingaged sawing barrill timber. Meeks is now frameing the safety gate but Mr Collasor. says they cannot stop to put it down. Meeks had quit on recieving this information but I considerd it most proper on our parts to have the gate ready made and if the Miller will not suffer us to stop the water only a day or two to put down the work that if any accident should happen it would not be our faults. I tharefore presed the Job onMrs Randolph lift Monticello Yesterday on a viset to Richmond. the balance of the family is all wellWith sincere respect your Ob. St.E: Bacon